DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021, 02/18/2022, and 08/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a recognizer configured to...” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed recognizer on page 12, lines 12-14 of the specification as “the recognizer 122 recognizes states of a position, a velocity, acceleration, and the like of a physical object around the vehicle M on the basis of information input from the camera 10, the radar device 12, and the LIDAR sensor 14”.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 13, the claim does not fall within at least one of the four categories of patentable subject matter because it is directed toward “a storage medium storing a program” and is not limited to non-transitory embodiments.  Claims encompassing transitory embodiments of machine readable medium, such as applicant’s claimed “storage medium storing a program”, have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to at least one non-transitory embodiment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson et al. (U.S. Patent No. 9248834; hereinafter Ferguson).
Regarding claim 1, Ferguson teaches a vehicle control device (Ferguson: Col. 7, lines 21-23; i.e., computer 110 may control some or all of these functions of vehicle 100 and thus be fully or partially autonomous)
comprising: a recognizer configured to recognize a surrounding environment including a 5structure of a road near a vehicle and another vehicle (Ferguson: Col. 4, lines 23-29; i.e., the vehicle may have several devices mounted thereon to detect the presence of objects around the vehicle, such as cameras, radar devices, sonar devices, LIDAR devices, etc. These devices may be used to detect objects around the vehicle, including pedestrians, other vehicles, bicycles, traffic signs (e.g., stop signs or yield signs), traffic lights, etc.);
a deriver configured to derive a predicted probability that the other vehicle will travel in the future along each of routes which are assumed when a plurality of routes along which the other vehicle is able to travel are assumed on a road on which the other vehicle recognized by the recognizer travels (Ferguson: Col. 13, lines 22-26; i.e., after determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information; as displayed in Fig. 8C, there is a predicted probability associated with each potential route of the other vehicle);
and 10a travel controller configured to control behavior of the vehicle based on the predicted probability derived by the deriver (Ferguson: Col. 19, lines 8-12; i.e., a final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970).
Regarding claim 2, Ferguson teaches the vehicle control device according to claim 1. Ferguson further teaches wherein the deriver derives the predicted probability based on a structure of the road on which the other vehicle is 15present, an explicit action explicitly indicated by the other vehicle, and an implicit action implicitly indicated by the other vehicle obtained from the surrounding environment recognized by the recognizer (Ferguson: Col. 4, line 67 – Col. 5, line 2; i.e., contextual information may include information about the detected object, such as a status of a turn signal or a brake light; Col. 5, lines 8-15; i.e., the contextual information may identify … the heading and location of the other objects, the speed of the other objects… Additionally, the contextual information may include environmental information, such as … traffic signs; Col. 13, lines 23-26; i.e., the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information; the predicted probability is derived based on the contextual information of the other vehicle including turn signal status, speed, and detected traffic signs, for example).
Regarding claim 3, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the deriver derives the 20predicted probability in consideration of superiority and inferiority associated with the structure of the road, the explicit action, and the implicit action (Ferguson: Col. 13, lines 55-61; i.e., the future trajectory 720's likelihood value is 20% as other vehicles approaching stop signs or intersections with similar physical characteristics without turn signals typically proceeded straight through the intersection after stopping. In this regard, the likelihood values of future trajectory 720 may be somewhat less if the vehicle 580 were to have activated a turn signal; Col. 14, lines 1-6; i.e., if the vehicle 580 changes heading and moves closer to the double-line 514, the one or more computing devices may determine that there is a greater likelihood of the vehicle 580 making a left turn and thus, the likelihood value for future trajectory 730 may be increased; the predicted probability is weighted based on the presence of a stop sign, a turn indicator status, and vehicle heading).
Regarding claim 4, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the deriver sets superiority and inferiority associated with the structure of the road, the explicit action, and the 25implicit action based on characteristics of the road on which the other vehicle travels (Ferguson: Col. 11, lines 30-33; i.e., the detailed map information may also be used to eliminate possible actions based on the detected object's proximity to landmarks, such as the intersection 502 and stop sign 505 in FIG. 6; the weights associated with the predicted probabilities are based on the detection of an intersection and a stop sign)
and derives the predicted probability in consideration of the set superiority and inferiority (Ferguson: Col. 13, lines 55-59; i.e., the future trajectory 720's likelihood value is 20% as other vehicles approaching stop signs or intersections with similar physical characteristics without turn signals typically proceeded straight through the intersection after stopping; Col. 14, lines 1-4; i.e., if the vehicle 580 changes heading and moves closer to the double-line 514, the one or more computing devices may determine that there is a greater likelihood of the vehicle 580 making a left turn; the predicted probability is weighted based on the presence of a stop sign, a turn indicator status, and vehicle heading).
Regarding claim 5, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the deriver derives the predicted probability by giving priority to the explicit action over the implicit action (Ferguson: Col. 18, lines 6-9; i.e., the one or more computing devices may detect brake lights and a right turn signal from the vehicle 800 as the vehicle 800 approaches intersection 502; as displayed in Fig. 8C, even though the vehicle may travel straight due to its position in the right lane, right turn trajectory 830 has the highest probability due to the priority given to the explicit action of the right turn signal being activated).
Regarding claim 6, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the deriver derives the predicted probability by giving priority to the structure of the road over the explicit action (Ferguson: Col. 14, lines 7-10; i.e., the future trajectory 740 has a likelihood value of 10% because in at least some cases, vehicles approaching stop signs without turn signals rolled into an intersection without stopping; As displayed in Fig. 7C, trajectories 710, 720, and 730 in which the vehicle stops at the stop sign are given higher probabilities than trajectory 740 in which the vehicle rolls through without stopping due to the priority given to the stop sign detected at the intersection of the road).
Regarding claim 7, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the deriver increases a degree of influence of the explicit action on the predicted probability when the other vehicle has taken the explicit action after making a lane change as compared with when the other vehicle has taken the explicit action without making a lane change (Ferguson: Col. 11, lines 23-29; i.e., the detailed map information may indicate that the detected object is in turn-only lane 592 or 594 (not shown). Based on the detected object being in a turn-only lane, the one or more computing devices may eliminate any possible actions that do not involve the vehicle making the turn indicated by the turn-only lane; Col. 13, line 66 – Col. 14, line 1; i.e., the likelihood values of future trajectory 710 or future trajectory 730 may be greater if the vehicle 580 were to have activated a turn signal; Col. 18, lines 39-41; i.e., the probability of trajectory 810 occurring may drop significantly when the vehicle 800 does not move in to the left-turn lane 594; the probability of a left turn is higher when the vehicle has moved into the turning lane than when the vehicle has not moved into the turning lane).
Regarding claim 8, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the structure of the road includes at least one of the presence or absence of an intersection near a road on which the vehicle is present, a type of lane of the road, and a type of sign provided on the road (Ferguson: Col. 5, lines 12-15; i.e., the contextual information may include environmental information, such as … traffic signs),
wherein the explicit action includes a control state of a direction indicator 20provided on the other vehicle or a combination of control of the direction indicator and the presence or absence of a lane change made by the other vehicle (Ferguson: Col. 4, line 67 – Col. 5, line 2; i.e., contextual information may include information about the detected object, such as a status of a turn signal or a brake light),
and wherein the implicit action includes at least one of a position, a velocity, and acceleration of the other vehicle (Ferguson: Col. 5, lines 8-11; i.e., the contextual information may identify … the heading and location of the other objects, the speed of the other objects…).
Regarding claim 9, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the plurality of routes include a first route along which the other vehicle goes straight and a second route along which the other vehicle turns left or right (Ferguson: Col. 18, lines 22-27; i.e., trajectory 820 corresponds to action 820 and includes the path the vehicle 800 may take if traveling straight through intersection 502; and trajectory 830 corresponds to the action 830 and includes the path the vehicle 800 may take by turning right at intersection 502),
wherein the deriver derives a first predicted probability for the first route and a second predicted probability for the second route (Ferguson: Figure 8C; i.e., straight trajectory 820 has a probability of 7% and right turn trajectory has a probability of 90%),
and 5wherein the travel controller controls the behavior of the vehicle based on the first predicted probability and the second predicted probability derived by the deriver (Ferguson: Col. 19, lines 8-12; i.e., a final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970).
Regarding claim 11, Ferguson teaches the vehicle control device according to claim 1. Ferguson further teaches wherein the travel controller integrates behaviors of the vehicle according to behaviors of the other vehicle which are assumed based on the predicted probability derived by the deriver (Ferguson: Col. 17, lines 39-41; i.e., the one or more computing devices may determine a route that avoids the final future trajectory of the detected object)
and controls the behavior of the vehicle based on the behaviors of the vehicle after the integration (Ferguson: Col. 17, lines 41-44; i.e., the one or more computing devices may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object).
Regarding claim 12, Ferguson teaches a vehicle control method (Ferguson: Col. 7, lines 21-23; i.e., computer 110 may control some or all of these functions of vehicle 100 and thus be fully or partially autonomous)
comprising: recognizing, by a computer, a surrounding environment including a structure of a road near a vehicle and another vehicle (Ferguson: Col. 4, lines 23-29; i.e., the vehicle may have several devices mounted thereon to detect the presence of objects around the vehicle, such as cameras, radar devices, sonar devices, LIDAR devices, etc. These devices may be used to detect objects around the vehicle, including pedestrians, other vehicles, bicycles, traffic signs (e.g., stop signs or yield signs), traffic lights, etc.);
deriving, by the computer, a predicted probability that the other vehicle will 25travel in the future along each of routes which are assumed when a plurality of routes along which the other vehicle is able to travel are assumed on a road on which the other vehicle that has been recognized travels (Ferguson: Col. 13, lines 22-26; i.e., after determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information; as displayed in Fig. 8C, there is a predicted probability associated with each potential route of the other vehicle);
and controlling, by the computer, behavior of the vehicle based on the derived predicted probability (Ferguson: Col. 19, lines 8-12; i.e., a final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970).
Regarding claim 13, Ferguson teaches a storage medium storing a program for causing a computer to: (Ferguson: Col. 6, lines 4-8; i.e., the memory 130 may be of any type capable of storing information accessible by the processor(s), including a computing device-readable medium, or other medium that stores data that may be read with the aid of an electronic device)
recognize a surrounding environment including a structure of a road near a vehicle and another vehicle (Ferguson: Col. 4, lines 23-29; i.e., the vehicle may have several devices mounted thereon to detect the presence of objects around the vehicle, such as cameras, radar devices, sonar devices, LIDAR devices, etc. These devices may be used to detect objects around the vehicle, including pedestrians, other vehicles, bicycles, traffic signs (e.g., stop signs or yield signs), traffic lights, etc.);
derive a predicted probability that the other vehicle will travel in the future along 10each of routes which are assumed when a plurality of routes along which the other vehicle is able to travel are assumed on a road on which the other vehicle that has been recognized travels (Ferguson: Col. 13, lines 22-26; i.e., after determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information; as displayed in Fig. 8C, there is a predicted probability associated with each potential route of the other vehicle);
and control behavior of the vehicle based on the derived predicted probability (Ferguson: Col. 19, lines 8-12; i.e., a final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and further in view of Yang et al. (U.S. Publication No. 2020/0189581; hereinafter Yang).
Regarding claim 10, Ferguson teaches the vehicle control device according to claim 2. Ferguson further teaches wherein the plurality of routes include a first route along which the other vehicle 10goes straight (Ferguson: Col. 18, lines 22-27; i.e., trajectory 820 corresponds to action 820 and includes the path the vehicle 800 may take if traveling straight through intersection 502),
wherein the deriver derives a first predicted probability for the first route (Ferguson: Figure 8C; i.e., straight trajectory 820 has a probability of 7%).
Ferguson does not explicitly teach wherein the plurality of routes include a third route along which the other vehicle makes a lane change, and wherein the deriver derives a third predicted probability for the third route.
However, in the same field of endeavor, Yang teaches wherein the plurality of routes include a third route along which the other vehicle makes a lane change (Yang: Par. 45; i.e., the plus/minus sign indicates whether “no lane change” (negative) or “lane change” (positive) is predicted; the potential routes include a lane change route), and wherein the deriver derives a third predicted probability for the third route (Yang: Par. 55; i.e., individual probabilities 51a-53a supplied by individual classificators 51-53 are set off against associated weighting factors 51b-53b to form an overall probability 55 that another vehicle 2 is executing a lane change).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Ferguson to have further incorporated wherein the plurality of routes include a third route along which the other vehicle makes a lane change, and wherein the deriver derives a third predicted probability for the third route, as taught by Yang. Doing so would allow the system to use the predicted probability to determine how to control the vehicle to prevent a collision (Yang: Par. 55; i.e., overall probability 55 may be used subsequently to avoid a collision between ego vehicle 1 and other vehicle 2).
Ferguson further teaches wherein the travel controller controls the behavior of the vehicle based on the first predicted probability and the third predicted probability derived by the deriver (Ferguson: Col. 19, lines 8-12; i.e., a final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960. The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of predicting future trajectories of surrounding vehicles and their respective probabilities includes Schmeichel (U.S. Publication No. 2020/0346644), Olson et al. (U.S. Publication No. 2017/0031361), Nanri et al. (U.S. Publication No. 2020/0164873), and Garcia et al. (U.S. Publication No. 2021/0094558).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661